UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1869



REBECCA MINIX, Individually,

                                              Plaintiff - Appellant,
          and


HEATHER KING,

                                                             Plaintiff,

          versus


TRI CITIES HEALTH SERVICES CORPORATION, d/b/a
Columbia River Park Hospital, formerly known
as HCA River Park Hospital; RASHMI KUMAR,
M.D.,

                                             Defendants - Appellees,

          and


CHERYL HENDERSON, as Guardian Ad Litem for
Heather King; CORAZON N. CHUA, M.D.,

                                                   Parties in Interest.



                            No. 00-1877



REBECCA MINIX, as Next      Friend   and   Legal
Guardian of Heather King,

                                              Plaintiff - Appellant,
          and
HEATHER KING,

                                                          Plaintiff,

          versus


TRI CITIES HEALTH SERVICES CORPORATION, d/b/a
Columbia River Park Hospital, formerly known
as HCA River Park Hospital; RASHMI KUMAR,
M.D.,

                                           Defendants - Appellees,

          and


CHERYL HENDERSON, as Guardian Ad Litem for
Heather King; CORAZON N. CHUA, M.D.,

                                                Parties in Interest.



Appeals from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert C. Chambers, District
Judge. (CA-98-352-3)


Submitted:   November 28, 2000         Decided:   December 12, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rebecca Minix, Appellant Pro Se; Thomas Mitchell Plymale, Wayne,
West Virginia; John Harlan Callis, BOEHL, STOPHER & GRAVES, Pres-
tonsburg, Kentucky, for Appellant. Paul Thomas Farrell, Charlotte
Ann Hoffman, Huntington, West Virginia; Mark Allen Robinson,
FLAHERTY, SENSABAUGH & BONASSO, Charleston, West Virginia, for
Appellees.


                                 2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Rebecca Minix appeals the district court’s order granting sum-

mary judgment to the Defendants in this medical malpractice action.

We have reviewed the record and the district court’s opinion and

find no reversible error.   We uphold the district court’s deter-

mination that Minix failed to produce qualified expert witnesses as

required by West Virginia law.   See W. Va. Code § 55-7B-7 (1994).

Accordingly, we affirm the district court’s order. We deny Minix’s

motion requesting the court to require Heather King’s counsel to

file a form of appearance of counsel in this case.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 3